Exhibit Dyadic Provides Additional Information Regarding Facts SurroundingInvestigation and Releases Independent Investigative Report JUPITER, Fla – March 4, 2008 – Dyadic International, Inc. (the “Company”, "Dyadic", "we", "us" or "our") today provided certain information, in a "Question& Answer" format, concerning the previously disclosed alleged fraudulent and improper activities at the Company's Asian operations, the investigation of those activities conducted by Moscowitz & Moscowitz, P.A., special counsel to the Audit Committee of the Company's Board of Directors, and certain related and other matters. Questions & Responses 1. What happened in April 2007? In April 2007, Robert Smeaton, the managing director of the Company's wholly-owned Asian subsidiary, Puridet (Asia) Limited ("Puridet"), unexpectedly died of an apparent heart attack.Wayne Moor, then the Chief Financial Officer of the Company, flew to Hong Kong that same week to assist in finding a replacement managing director and to attend to related matters.Shortly after the death of Mr. Smeaton and Mr. Moor's arrival in Hong Kong, the Company received a series of "whistleblower" email communications (the "2007 Whistleblower Emails") directed to Mark Emalfarb, the then Chief Executive Officer and Chairman of the Board of Directors (the "Board") of the Company, alleging and describing certain fraudulent and improper activities that had been and were being perpetrated by Mr. Smeaton and other senior management of Puridet against Dyadic.These emails made allegations that Puridet’s Dong Guan factory was riddled with corruption, such as value added tax ("VAT") fraud, kickbacks, product theft and skimming.When asked by the Audit Committee of the Board (the "Audit Committee"), Mr. Emalfarb said that he had received previous anonymous "whistleblower" e-mail communications alleging corruption in the Company's Dong Guan factory and the use of a company named "South Dragon" by Puridet management.Those emails were dated December 2003 and early 2004 and Mr. Emalfarb provided the Company with copies of them shortly after his discussion with the Audit Committee in April a. What did the Company do in response and why? The Audit Committee, consisting entirely of independent, non-management directors, upon the advice of counsel, initiated an independent investigation of the facts surrounding the possible fraud and improprieties involving Puridet.Because Mr. Emalfarb had previously received whistleblower email communications alleging similar fraudulent and improper activities and did not advise the Board (or any Committee of the Board) of these communications until after he received the 2007 Whistleblower Emails, the Audit Committee also asked Mr. Emalfarb to take a voluntary leave of absence from all of his officer, director and Board chairman duties pending the completion of the Audit Committee's independent investigation. b. Who performed the investigation? The Audit Committee selected and engaged Moscowitz & Moscowitz, P.A. ("Moscowitz & Moscowitz") to conduct the investigation.Following its investigation, Moscowitz & Moscowitz produced a detailed independent report of its findings and conclusions (the "Moscowitz Report").Moscowitz & Moscowitz is a highly respected law firm based in Miami, Florida.Both of its partners, Jane W. Moscowitz and Norman A. Moscowitz, are former federal prosecutors.They both have conducted numerous white collar civil and criminal investigations, as well as internal corporate investigations, during their 30-year legal careers. c. Why and how was Moscowitz & Moscowitz hired?What was the scope of their engagement? The Audit Committee interviewed a number of law firms and, on May 14, 2007, engaged Moscowitz & Moscowitz based upon its independence, relevant experience and reputation.The Company, the Audit Committee and Moscowitz & Moscowitz performed an extensive conflict check to ensure that Moscowitz & Moscowitz was independent, had no prior attorney-client relationships or conflicts with respect to the Company, any of its officers, directors or employees, including Mr. Emalfarb, and the investigation.The Audit Committee, not Company management, supervised and oversaw the Moscowitz & Moscowitz engagement and the investigation. Moscowitz & Moscowitz was engaged to conduct an independent investigation regarding the alleged improprieties concerning Puridet, including, specifically, to determine whether any officers or employees of the Company participated in these improprieties and/or failed to disclose them. d. How did Moscowitz & Moscowitz obtain information for the investigation? Prior to the engagement of Moscowitz & Moscowitz, the Company engaged Kroll, Inc. ("Kroll") to image the Company's computers, the personal computers of the Company's employees at its Asian operations and the computers at the Jupiter, Florida headquarters of the Company, as well as additional work computers provided by Mr. Emalfarb, in order to collect and preserve evidence.Moscowitz & Moscowitz engaged Kroll to search the computer records and database established by the imaging performed earlier to facilitate the investigation. Kroll is one of the world's leading risk management companies.Kroll, which was founded as an investigation firm with corporate internal investigations at the heart of its business, has many years of experience assisting businesses, financial institutions and major non-profit organizations in such matters as investigating internal fraud, as well as violations of law, regulations and corporate policies.Kroll's worldwide presence, including a number of Asian offices, allowed it to effectively and efficiently image and search the computer data base of the Company and Puridet. Moscowitz & Moscowitz reviewed thousands of documents, including those found on the computers of the Company and Puridet with Kroll's assistance.Moscowitz & Moscowitz also interviewed many of the current and former officers, directors, employees and outside professionals of the Company and Puridet. 2 e. What facts were uncovered during the investigation? During the investigation, it was discovered that Puridet's then largest customer, an entity called "Pui Shing," was in fact a dummy company, used by Smeaton and others to accumulate product sales to numerous small cash-paying Chinese customers who sought to avoid the required reporting obligations associated with the payment of VAT under the laws of China.Pui Shing represented approximately 25% of Puridet's reported net sales for 2006 (of approximately $6.1 million) and approximately 33% of the Company's net accounts receivable at December 31, 2006 (of approximately $1.7 million).Pui Shing was reflected on Puridet's books as a single customer (with the sales to the numerous Chinese customers reflected only on Pui Shing's books).In reality, Pui Shing was run out of Puridet:its blank letterhead and envelope formats, as well as correspondence and certain of its financial statements, were all found on Puridet's computers.In fact, Puridet's financial statements showed that an entity called "South Dragon," which previously had been Puridet’s largest customer, stopped “buying” from Puridet in July 2004, the same month sales to Pui Shing began.The investigation also discovered that, prior to Pui Shing, South Dragon was another dummy entity similarly used to cover up numerous small cash sales from Chinese customers seeking to avoid the required reporting associated with Chinese VAT taxes. f. What were the conclusions of the Moscowitz Report? The Moscowitz Report concluded that, since 1998 (when Puridet was acquired), Mr.
